John P. Cashion
Cashion Gilmore & Lindemuth
510 L Street, Suite 601
Anchorage, AK 99501
Telephone: (907) 222-7932
Email: john@cashiongilmore.com

Counsel for Defendant


                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

    UNITED STATES OF AMERICA,
                                               3:21-cr-00068-SLG-MMS
                         Plaintiff,
          v.

    CHRISTOPHER PANAGIOTOU-                 MEMORANDUM IN SUPPORT OF
    SCIGLIANO,                                 RELEASE PROPOSAL

                         Defendant.



          COMES NOW Defendant Christopher Panagiotou-Scigliano, by and

through counsel, and hereby submits this Memorandum in support of the

pending release proposal, and in response to the Government’s

Memorandum in support of detention,1 as well as U.S. Probation and Pretrial

Services’ sealed report regarding the release proposal.2

     I.        Introduction

          Mr. Panagiotou-Scigliano is charged by indictment with sexual

exploitation of a minor in violation of 18 U.S.C. § 2251. The conduct



1   See Docket No. 3.
2   See Docket No. 9 (Sealed).


     Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 1 of 9
underlying the indictment is alleged to have occurred on or about February

2019, more than two and a half years ago. The matter was only recently

indicted on July 22, 2021. The alleged victim in the matter, “Victim A,” was 16

years old and of the age of consent in Alaska, and there are no competing

criminal prosecutions pending in relation to the alleged sexual relationship

occurring in Alaska as described in the Government’s Memorandum in

support of detention.3 Rather, Panagiotou-Scigliano is prosecuted in this

Court for images associated with the consensual sexual relationship alleged.

         The charge pending in this Court against Panagiotou-Scigliano is

undeniably serious, it carries a 15 years mandatory minimum sentence for

any person convicted, and it triggers the rebuttable presumption of detention

set forth in 18 U.S.C. § 3142(e)(3). Panagiotou-Scigliano’s release proposal

calls for home incarceration in Las Vegas, NV, along with third-party

custodian supervision by Rick Phegley. The release proposal also calls for

GPS location monitoring based out of Mr. Phegley’s home.

         As explained in this Memorandum, Panagiotou-Scigliano’s release

proposal overcomes the presumption of detention, establishing reasonable

assurance of appearance and lack of danger to the community in compliance

with the factors relevant to the inquiry set forth in 18 U.S.C. § 3142(g).




3   See Docket No. 3 at 2.


     Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 2 of 9
     II.      Argument

           Panagiotou-Scigliano’s release proposal is of the strictest form

imaginable. In addition to home incarceration, it calls for supervision by a

conscientious third-party custodian. The release proposal also calls for GPS

location monitoring to buttress and enforce the proposal. In the estimation of

defense counsel, a release proposal with more structure does not exist, it

satisfies the “burden of production” associated with 18 U.S.C. § 3142(e)(3),

and places upon the Government the burden of showing either flight risk or

dangerousness by clear and convincing evidence. Considering the factors

enumerated in 18 U.S.C. § 3142(g), the Government’s arguments supporting

continued detention fall short.

     1. Risk of Non-Appearance

           Probation’s Sealed Report asserts that a risk of non-appearance exists

because of the offense charged, other pending charges in Idaho, and a

history of failure to appear.4 These assertions are not well founded.

           Panagiotou-Scigliano does not have a history of failure to appear.

Rather, as referenced in the Sealed Rule 5 packet produced in the District of

Idaho, in June 2014 Panagiotou-Scigliano had a failure to appear warrant in a

misdemeanor offense where he was charged with Resisting or Obstructing

Officers (Case No. CR-2014-1903). The charge of Resisting or Obstructing

Officers in Idaho covers rather innocuous conduct, and in Panagiotou-



4   See Docket No. 9 at 3 (Sealed).


     Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 3 of 9
Scigliano’s case, it involved asking a police officer for reasons justifying a

traffic stop (instead of simply producing a driver’s license, registration, etc.).

       Panagiotou-Scigliano posted a cash bond in association with the

offense, and after posting the bond a notice issued for arraignment, but the

notice was returned unserved.5 This caused the Idaho court to reschedule

arraignment, and nothing in the court records from Idaho indicate that

Panagiotou-Scigliano ever received notice of this rescheduling.6 At the

rescheduled arraignment occurring on June 6, 2014, when Panagiotou-

Scigliano did not appear, a warrant issued and the cash bond was forfeited.7

       Panagiotou-Scigliano was residing in Idaho at the time and unaware of

the warrant. When the warrant was brought to his attention, he promptly hired

an attorney.8 The attorney filed a motion to quash the bench warrant, and a

hearing was scheduled to address the matter.9 Panagiotou-Scigliano

voluntarily appeared at that hearing, the motion to quash was granted, and a

warrant recall notice issued.10 The following day, a motion to dismiss the

underlying charge was filed, and the prosecution thereafter voluntarily

dismissed the entire proceeding a day later.11




5 See Exhibit A at 4/10 (Exhibit A is Case Information from the Idaho Court
System in relation to Case No. CR-2014-1903).
6 See id. at 4/10-5/10.
7 See id. at 5/10-6/10.
8 See id. at 7/10.
9 See id.
10 See id. at 8/10.
11 See id. at 9/10.




    Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 4 of 9
      Panagiotou-Scigliano was never convicted of or charged with the

offense of failure to appear. To the contrary, he voluntarily appeared in the

Obstructing Officers misdemeanor case upon learning of an existing bench

warrant. It is simply factually incorrect to assert that Panagiotou-Scigliano

has a history of failure to appear based upon this dismissed 2014 prosecution

from Idaho.

      Furthermore, in addition to voluntarily appearing in Idaho in connection

with the aforementioned prosecution, Panagiotou-Scigliano has a separate

and demonstrated history of voluntarily appearing to address criminal

allegations. As noted in the Sealed Rule 5 packet produced in the District of

Idaho, Panagiotou-Scigliano has three pending state court prosecutions in

Idaho for sexual offenses involving minors. Those offenses were all charged

on September 1, 2020, and Panagiotou-Scigliano was residing on a farm

outside of Haines, Alaska, at the time. Police officers from Idaho travelled to

Alaska, and with the assistance of Alaska State Troopers, contacted

Panagiotou-Scigliano and asked that he travel by canoe to Haines to address

concerns related to subsistence fishing issues and law violations.

Panagiotou-Scigliano promptly paddled his way to Haines in his canoe,

brought himself into the hands of law enforcement, and was arrested without

incident on the charges pending in Idaho.

      Panagiotou-Scigliano remained in custody on the pending state court

Idaho matters from September 2020 until April 2021. He released on a

$105,000 bond and to a similar electronic monitoring proposal involving Mr.


  Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 5 of 9
Phegley in April 2021, and successfully abided by all terms of release in the

Idaho state court matters between April and July, 2021. Panagiotou-Scigliano

resided with Mr. Phegley in rented homes in Coeur d’Alene, Idaho, abiding by

the terms of a house arrest proposal throughout. In July 2021, the federal

warrant in this matter issued, and Panagiotou-Scigliano was arrested without

incident while residing at a designated rental home with Mr. Phegley.

Significantly, there are no allegations of any form of violating conditions of

release in the Idaho state court prosecutions, and the pending charges in this

matter obviously pre-date even the charging event in the Idaho cases.

      The pending state court prosecutions in Idaho thus also demonstrate

that Panagiotou-Scigliano is not a flight risk. Panagiotou-Scigliano voluntarily

appeared in court in Idaho throughout the course of his pretrial release, he

scrupulously followed all of his release conditions in the Idaho matters, and he

again demonstrated through that process the fact that he does not present a

risk of non-appearance.

      In short, the record simply defies the assertion that a risk of non-

appearance exists because of the offense charged in this matter, or because

of the pending charges in Idaho. And, again, it is simply erroneous to assert

that Panagiotou-Scigliano has a history of failure to appear.

   2. Panagiotou-Scigliano’s History and Characteristics

      Panagiotou-Scigliano has not a single criminal conviction in his history.

He is 39 years old. The charge in this case is premised upon conduct alleged

to occur more than two and a half years ago.


  Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 6 of 9
        In relation to performance issues, and thus safety of the community,

Panagiotou-Scigliano has a demonstrated history of scrupulously following

release conditions. Again, there are three pending prosecutions in Idaho, and

Panagiotou-Scigliano was deemed in those matters a fit candidate for release

in the very state where the alleged victims reside. Panagiotou-Scigliano

proved himself worthy of the Court’s faith by following all aspects of the court

ordered home incarceration and monitoring.12

        Also in relation to the issue of dangerousness or community safety,

Panagiotou-Scigliano’s release proposal advances an extremely strong third-

party custodian. Probation tepidly endorses Mr. Phegley as a third-party

custodian, stating that he “appears to be suitable.”13 However, that tepid

endorsement is made only after parroting comments from invested law

enforcement agents questioning the integrity of Mr. Phegley, and even going

so far as to endorse the seemingly homophobic comments of a Bonner

County Sheriff’s Office detective who asserts that Panagiotou-Scigliano is

“manipulating” Mr. Phegley.14




12
   Defense counsel is in contact with Panagiotou-Scigliano’s attorney in Idaho
and able to update the Court at the bail review hearing on the precise status of
detention issues in the Idaho matters. In short, because of the federal arrest, the
bond posted in the Idaho matters was released to the individual posting it, and
Panagiotou-Scigliano is thus now effectively also remanded on the Idaho
matters. If the proposed release plan is approved in this matter, Panagiotou-
Scigliano will then have to separately apply for approval of the same release plan
in the Idaho cases.
13 See Docket 9 at 3.
14 See id. at 2.




     Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 7 of 9
      Mr. Phegley will of course testify under oath at the bail review hearing.

He will answer any questions regarding his relationship with Panagiotou-

Scigliano, and the Court will form its own impression of Mr. Phegley’s integrity

and suitability to act as a third-party custodian. In the estimation of defense

counsel, however, Mr. Phegley is as strong of a third-party custodian as the

Court will find. He fully understands the nature of the charges facing

Panagiotou-Scigliano, he is aware of the responsibilities of a third-party

custodian, and he is a “rule-follower.”

      Mr. Phegley resides in a community for individuals aged 55 and

upward. He has secured the permission of his landlord for Panagiotou-

Scigliano to reside in his home, and he has even executed a lease addendum

adding Panagiotou-Scigliano in the event that the Court approves the release

proposal. Mr. Phegley resides in a two bedroom, two bath home, there are no

weapons in the home, and internet access is locked and password protected.

There are no other persons that reside in the home, and Mr. Phegley has

every ability to accommodate and enforce a home incarceration release.

      Finally, in relation to dangerousness and community safety issues,

Probation’s report inappropriately and unfairly sets forth double hearsay

allegations from Panagiotou-Scigliano’s sister that are completely

unsubstantiated. Panagiotou-Scigliano has seven siblings. He has never

been accused of impropriety in relation to any of his family members, and the

allegations set forth are fabrications reiterated by a federal agent with an

apparent desire to fan the flames of rampant speculation. The sister quoted


  Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 8 of 9
is misidentified in the report, she has a very obvious motive to lie, and the

Court should disregard the unsubstantiated allegations in evaluating the

propriety of release in this matter.

    III.      Conclusion

           Panagiotou-Scigliano has advanced a release proposal that rebuts the

presumption of detention. Panagiotou-Scigliano is not a flight risk. He has a

demonstrated history contradicting any misinformed assertion to the contrary.

Panagiotou-Scigliano also does not present a danger to the community. He

has no prior criminal convictions, a history of success on similar release

conditions, and the release proposal advanced is of the strictest nature

conceivable, buttressed by a third-party custodian of the highest caliber.

           DATED this 16th day of September 2021, at Anchorage, Alaska.

                                               CASHION GILMORE & LINDEMUTH
                                               Attorneys for Defendant


                                               s/ John P. Cashion
                                               510 L Street, Suite 601
                                               Anchorage, AK 99501
                                               Phone: (907) 222-7932
                                               Fax: (907) 222-7938
                                               Email: john@cashiongilmore.com
                                               Alaska Bar No. 9806025


Certificate of Service

I hereby certify that on September 16, 2021,
a copy of the foregoing document was
served electronically on:

AUSA James Klugman


s/ John P. Cashion




   Case 3:21-cr-00068-SLG-MMS Document 18 Filed 09/16/21 Page 9 of 9
